DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-24 are objected to because of the following informalities:
In claim 16, the second to last line, it is thought that “about” should be added after “upwardly” for greater clarity.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 14, 16-17, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. 2011/0062749.
Graham et al. disclose a wheeled chassis B made up of cross members 15, as shown in Figures 4 and 5, which supports an inherent cargo deck.  The chassis has forward and rearward ends and first and second sides.  The wheels 5 in Figures 1 and 2 include wheeled axles (see Figure 2). There is also a retractable support 18 as shown in Figure 1.
Graham et al. also disclose an underride guard assembly 9 including a first rail 17 made up of three segments so as to extend over half of the distance between the wheels and the retractable support.  The first rail 17 are hinge elements (see paragraph [0020], lines 4-6) so that they are pivotably attached to the chassis.  The first rail 17 is pivotable from a first position to a second position upon application of an upward force (FC in Figure 6) thereto and is pivotable back to the first position in the absence of the upward force.  See the description of the operation of the underride guard assembly in paragraph [0022], lines 1-17.  Element 13 is considered to be a stop.
Note that the element 17 is interpreted to be a “rail” as best understood from the specification.  Alternatively, the panel elements 16 and or the panel elements in combination with elements 17 may be considered a “rail”, as broadly as recited.
	Regarding claim 2, there is also a second rail disposed on an opposite side of the semi-trailer.
	Regarding claim 3, elements 13 are considered to be elongated braces.  They are pivotably attached to the chassis as shown in Figure 4 and the cutout in Figure 5.  Also, the panels 16 are considered to be “rails”, as broadly as recited.  The first end portions of the brace members above their pivot points function to pivot upwardly when the guard is impacted by a force.  Also, the first end portions of the brace members below their pivot points function to pivot upwardly when returning from a displaced position to the original position.
	Regarding claims 4 and 20, note transverse, elongated support members 15 in the cutout shown in Figure 5 where braces members 13 are pivotably attached thereto.
	Regarding claim 10, the semi-trailer includes a body as shown in Figure 1.
	Regarding claim 14, the angle formed between the braces 13 and the chassis is on the order of 45 degrees (see Figure 4) which lies within claimed the range of 30 to 60 degrees.
	Regarding claims 16-17, the members 16 are considered to be a plurality of horizontal “webs”, as broadly as recited.
	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. 2011/0062749 in view of White 2014/0265439.
Graham et al. disclose the claimed invention except for the underride guard being used with a platform or flatbed trailer rather than a box trailer.
White discloses the use of a skirt or “underride guard” where use thereof is for flatbed as well as box trailers.  See paragraph [0021].
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to utilize the underride guard of Graham et al. on a platform or flatbed trailer as taught by White because the underride guard of Graham et al. would perform the same function which would involve no new or unexpected results.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. 2011/0062749 in view of Ponder 2018/0118143.
Graham et al. disclose the claimed invention except for the construction of braces 13 being hollow and of rectangular cross-section.
Ponder discloses a trailer underride guard with braces 31 (see Figure 2D) which are of hollow, rectangular cross-section.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the braces of Graham et al. to be of a hollow, rectangular cross-section as taught by Ponder in order to permit the braces to absorb greater forces.

Allowable Subject Matter

Claims 5-9, 15, 18-19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The recitation in claim 5 of the rail being a cable is not taught nor fairly suggested by the prior art of record.
The recitation in claim 15 of a mounting strap and a center mounting strap is not taught nor fairly suggested by the prior art of record.
The recitation in claim 18 of a vertically elongated web connected to and disposed between the horizontal web is not taught nor fairly suggested by the prior art of record.
The recitation in claim 21 of a cable disposed in a loop is not taught nor fairly suggested by the prior art of record.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kronemeyer 2014/0265438 discloses skirt or an “underride guard” for a trailer comprising a plurality of outer panels or webs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp 
9/8/22